DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep. 23, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 11, 13, 15-17, 19, 30-33, 42-43 and 49-57 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 23, 2022 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Sep. 23, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-3, 11, 13, 16-17, 19, 30-33 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Arad (Abboud) et al. (US 2016/0100791 A1).
	As to claim 1, Harrison teaches a method of gesture recognition using a wearable gesture recognition device (Harrison, Abs., a “wearable, low-cost and low-power Electrical Impedance Tomography system for gesture recognition”), comprising: 
	arranging a plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) on a body part of a wearer (Harrison, FIGS. 2A-2B, [0027], e.g., “wrist”); 
	providing a signal to at least one of the plurality of electrodes for transmission of a respective excitation signal (Harrison, FIGS. 2A-2B, [0026], “the system 100 can use a more sophisticated “four-pole” scheme (FIGS. 2B), which excites adjacent pairs of electrodes 101 with an AC signal”) to the body part of the wearer (Harrison, FIGS. 2A-2B, [0027], e.g., “wrist”); and 
	processing respective response signal received by at least one of the remaining electrodes as a result of the respective excitation signal (Harrison, FIGS. 2A-2B, [0026], “Impedance is measured between the transmitting electrode 103 and the receiving electrode 104. In addition, the voltage is measured between all remaining pairs of electrodes 101. This process is repeated for all electrode 101 combinations, similar to two-pole sensing”), to thereby determine an electrical impedance tomogram for gesture recognition (Harrison, FIGS. 1-2, [0023], “the system 100 uses Electrical Impedance Tomography (EIT) to recover the inner impedance distribution of an object based on pair-wised measurements from surface electrodes 101 surrounding the object, such as a user's wrist or arm”).  
	Harrison fails to explicitly teach the EIT device to be used for “real-time preliminary medical screening of a disease associated with the body part on which the wearable medical screening device is worn”. 
	However, Arad taches the concept of using the EIT device for real-time preliminary medical screening of a disease associated with the body part on which the wearable medical screening device is worn (Arad, [0003], “using Electrical Impedance Tomography (EIT) for diagnosis and monitoring of Osteoporosis”; [0048], “a wrist may include a model of bones in the vicinity of the wrist, and the electrode may be placed in a circle about the wrist”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “wearable, low-cost and low-power Electrical Impedance Tomography system” taught by Harrison to be used for “diagnosis and monitoring of Osteoporosis” on the “wrist”, as taught by Arad, in order to provide a medical device that is “compact enough for use in a home setting, whether performing measurements and recording data for analysis at some medical setting, or for analysis by the home system” (Arad, [0062]).
As to claim 2, Harrison in view of Arad teaches the method of claim 1, further comprising communicating information and data (Harrison, FIG. 11, [0066], information and data obtained by “data acquisition module 201” and “signal generator 210”) between the wearable medical screening device (Arad, Abs, “diagnostic and monitoring EIT system for osteoporosis”) and one or both of: an external electronic device (Harrison, FIG. 11, [0066], e.g., attached as the “wrist strap of Samsung Gear Smartwatch”) and a server.  Examiner renders the same motivation as in claim 1.
As to claim 3, Harrison in view of Arad teaches the method of claim 2, further comprising reconstructing an electrical impedance tomogram based on the signals processed by the wearable medical screening device (Arad, Abs, “diagnostic and monitoring EIT system for osteoporosis”).  Examiner renders the same motivation as in claim 1.
	As to claim 11, Harrison in view of Arad teaches the method of claim 1, further comprising: 
	selecting at least one of the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) as transmission electrode (Harrison, FIGS. 2A-2B, [0026], “transmitting electrode 103”) and at least one of the remaining electrodes as receiving electrode (Harrison, FIGS. 2A-2B, [0026], “receiving electrode 104”).  Examiner renders the same motivation as in claim 1. 
As to claim 13, Harrison in view of Arad teaches the method of claim 1, further comprising determining at least one of movement of the wearable medical screening device (Arad, Abs, “diagnostic and monitoring EIT system for osteoporosis”) and physiological signals of the wearer to affect determination of the electrical impedance tomogram (Harrison, FIG. 8, [0060], “Because users have different bodies, most bio-sensing systems require per-user classifiers (e.g., electromyography, bioacoustics). Using data collected during phrase one, from a single user at a time, the classifier was trained on nine rounds of data, testing on a tenth. This procedure ensures the data points adjacent in time (which will naturally tend to be more similar) were either in the test set or train set, but not both”).  Examiner renders the same motivation as in claim 1.
	As to claim 16, it differs from claim 1 only in that it is the wearable medical screening device performing the method of claim 1.  It recites the similar limitations as in claim 1, and Harrison in view of Arad teaches them.  Please see claim 1 for detailed analysis.
	As to claim 17, it recites the similar limitations as in claim 2, and further recites “wherein the communication module is arranged to transmit, to the external electronic device or the server, signals processed by the signal processor, for determination of the electrical impedance tomogram”.  Harrison in view of Arad teaches them, and Harrison further teaches that the communication module is arranged to transmit, to the external electronic device or the server, signals processed by the signal processor, for determination of the electrical impedance tomogram (Harrison, FIG. 11, [0066], “the data acquisition module 201 transmits data to a laptop over Bluetooth, which performs classification and controls the smartwatch interface over a web socket. Additional implementations would have fully integrated capabilities within smartwatches and wearable devices”).  Examiner renders the same motivation as in claim 1.  Please also see claim 2 for detailed analysis.
	As to claim 19, it recites the similar limitations as in claim 3, and Harrison in view of Arad teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 3 for detailed analysis. 
	As to claim 30, Harrison in view of Arad teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes are arranged to operate as both transmission electrode and receiving electrode (Harrison, FIGS. 5A-5B, [0043], e.g., “FIGS. 5A-5B illustrates two rounds of data capture in an 8-electrode, four-pole scheme. During one frame of four-pole measurement, the signal-emitting pair rotates counter-clockwise through all electrodes 101, completing one cycle”).  Examiner renders the same motivation as in claim 1.  
	As to claim 31, Harrison in view of Arad teaches the wearable medical screening device of claim 16, further comprising a multiplexer (Harrison, FIG. 3, [0030], “multiplexers 206”) arranged to select at least one of the plurality of electrodes as transmission electrode and to select at least one of the remaining electrodes as receiving electrode (Harrison, FIG. 3, [0030], “that allow for dynamic electrode 101 selection, enabling different electrode 101 pair combinations and configurations”).  Examiner renders the same motivation as in claim 1.  
	As to claim 32, Harrison in view of Arad teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes are contact-type electrodes (Harrison, FIGS. 1-2, [0023], “the electrodes 101 contact the skin of the user directly”).  Examiner renders the same motivation as in claim 1.
	As to claim 33, Harrison in view of Arad teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes are non-contact-type electrodes (Harrison, FIGS. 1-2, [0023], “or, alternatively, the electrodes 101 contact the user through a thin layer of insulator (i.e. capacitive coupling)”).  Examiner renders the same motivation as in claim 1.
	As to claim 56, Harrison in view of Arad teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) are spaced apart substantially equally (Harrison, see FIGS. 1-2).  Examiner renders the same motivation as in claim 1.
	As to claim 57, Harrison in view of Arad teaches the wearable medical screening device of claim 16, further comprising a flexible body (Arad, e.g., [0142], “Embodiments of the invention are potentially flexible regarding mesh structures, and allow an easy introduction of anisotropy”) arranged to be worn by the wearer (Arad, [0048], “the electrode may be placed in a circle about the wrist”) and on which the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) are arranged (Harrison, see FIGS. 1-2), and the flexible body is arranged to be fit onto the wearer by inherent resilience (Arad, e.g., [0142], “Embodiments of the invention are potentially flexible regarding mesh structures, and allow an easy introduction of anisotropy. For example, the thigh has a cylindrical shape, so a preferred grid of a thigh is optionally a cylindrical grid or an elliptic grid”; it is reasonably inferred that the same “grid” structure may be applied for the device to be used on a wrist).  Examiner renders the same motivation as in claim 1.

Claims 42-43 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Arad (Abboud) et al. (US 2016/0100791 A1) and Maceachern et al. (US 2015/0272501 A1).
	As to claim 42, Harrison in view of Arad does not explicitly teach the wearable medical screening device of claim 16, further comprising an IMU arranged to determine movement of the wearable medical screening device to affect determination of the electrical impedance tomogram.  
	However, Maceachern teaches the concept of an IMU arranged to determine movement of the wearable device to affect determination of the electrical impedance tomogram (Maceachern, [0144], “Additional signal information such as motion or position information (e.g., acquired from the IMU or GNSS unit) and other electrical signals such as skin impedance signals and bio-impedance signals can be analyzed along with the acquired EMG signals to determine biometrics and other metrics for a user”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the signals of “impedance measurements tomography” taught by Harrison to be further analyzed along with IMU and EMG signals, as taught by Maceachern, in order to provide “capturing a plurality of electrical signals including at least one electromyography signal using the plurality of electrodes and generating calibration data based on a subset of the plurality of electrical signals” (Maceachern, [0019]).
 	As to claim 43, Harrion in view of Arad and Maceachern teaches the wearable medical screening device of claim 16, further comprising one or more biosensors (Maceachern, [0109], “one or more of EMG acquisition module 310”) arranged to detect physiological signals of the wearer to affect determination of the electrical impedance tomogram (Harrison, FIGS. 1-2, [0023], “the system 100 uses Electrical Impedance Tomography (EIT) to recover the inner impedance distribution of an object based on pair-wised measurements from surface electrodes 101 surrounding the object, such as a user's wrist or arm”).  Examiner renders the same motivation as in claim 42.
	As to claim 55, Harrion in view of Arad and Maceachern teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise an EMG sensor (Maceachern, [0109], “one or more of EMG acquisition module 310”).  Examiner renders the same motivation as in claim 16.

Claims 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Arad (Abboud) et al. (US 2016/0100791 A1) and Goodall et al. (US 2017/0156662 A1).
As to claim 50, Harrison in view of Arad and Maceachern does not explicitly teach the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a blood oxygen level sensor. 
However, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a blood oxygen level sensor (Goodall, FIG. 27, [0171], “Block 2806 shows detecting a blood oxygenation level of the body portion”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify a “wearable, low-cost and low-power Electrical Impedance Tomography system” for “monitoring osteoporosis” taught by Harrison in view of Arad to further include “blood oxygen level sensor”, as taught by Goodall, in order for “monitoring repetitive stress injuries and arthritis” (Goodall, [0132]).
	As to claim 51, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a pulse rate sensor (Goodall, [0119], “epidermal electronics device 100 containing information about the range-determination source, e.g., pulse timing”).  Examiner renders the same motivation as in claim 50.
	As to claim 52, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a pressure sensor (Goodall, [0179], “the systems and methods described herein employ one or more physiological sensors to monitor one or more physiological conditions of a subject and to generate a sense signal in response thereto … a pressure sensor”).  Examiner renders the same motivation as in claim 50.
	As to claim 53, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a temperature sensor (Goodall, [0179], “the systems and methods described herein employ one or more physiological sensors to monitor one or more physiological conditions of a subject and to generate a sense signal in response thereto … a temperature sensor”).  Examiner renders the same motivation as in claim 50.
	As to claim 54, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a heart rate sensor (Goodall, [0205], “the optical sensor 3324 is configured to measure a heart rate”).  Examiner renders the same motivation as in claim 50.
Allowable Subject Matter
Claims 15 and 49 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 15, Harrison in view of Arad teaches the method of claim 1, wherein the wearable medical screening device (Arad, Abs, “diagnostic and monitoring EIT system for osteoporosis”) is arranged to be wrist-worn (Arad, [0048], “a wrist may include a model of bones in the vicinity of the wrist, and the electrode may be placed in a circle about the wrist”).  Examiner renders the same motivation as in claim 1.
However, the closest known prior art, i.e., Harrison et al. (US 2018/0360379 A1), Arad (Abboud) et al. (US 2016/0100791 A1), Goodall et al. (US 2017/0156662 A1), Horseman (US 2013/0013331 A1) and Park (US 2013/0102872 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the disease is carpal tunnel syndrome”.  
It is persuasive that “Nothing is this paragraph equates EMG with EIT.  Indeed, EMG and EIT are different.  EIT is medical imaging providing a tomographic image.  EMG is a diagnostic test that generally measures how the muscles and nerves work” (Remarks, p. 4).  In this regard, Examiner notes that para. [0133] of the present application support the allowable subject matter whose working mechanism is different from the teaching of Goodall, and claim 1 clearly recited the difference.  
Specifically, para. [0133] of the present application describes that “the wristband provides a portable imaging modality with the capability to capture cross sectional plane of the wrist at high speed (<1 min)”, which is obtained not by EMG gesture analysis as taught by, e.g., Goodall, but by the EIT image.  That is, even though an EMG sensor may “affect determination of the EIT” in some ways as admitted by Applicant in para. [0059] of the present application, an EMG sensor, measuring voltages and currents in muscles and nerves during certain time interval, may not provide a “portable imaging modality at high speed” essential for “CTS screening”.  Thus, even though the EMG sensor taught by Goodall may provide the CTS screening by EMG gesture analysis (Goodall, e.g., FIGS. 12, [0147]), it cannot do so by “determining an EIT for real-time preliminary medical screening” of the CTS as recited in claim 1.
	As to claim 49, it recites the similar limitations as in claim 15, and is allowable for the same reason above.  Please see claim 15 for detailed analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 27, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
***